Citation Nr: 1510147	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability, to exclude posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's claim for service connection for PTSD has been recharacterized as a claim to reopen for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disability to exclude PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied service connection for a mental condition, finding that the Veteran did not suffer from a mental condition due to, or as a result of service.

2.  Evidence received since the November 2008 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, to include PTSD.

3.  The Veteran's claimed in-service stressors are inadequate to support a diagnosis of PTSD.

4.  The competent evidence does not contain a diagnosis for PTSD.

CONCLUSIONS OF LAW

1. The November 2008 rating decision denying entitlement to service connection for, a mental disorder is final. 38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the November 2008 rating decision, new and material evidence has been received, and the claim for an acquired psychiatric disability, to include PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for establishing entitlement to service connection for PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 3.310, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the case at hand, the record reflects that the RO provided the Veteran with the requisite notice by letter mailed in March 2012.  The letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2012 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs), and VA treatment records with the claims file. The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In April 2012, May 2012, and June 2012 VA provided the Veteran with examinations and obtained a medical opinion addressing whether the Veteran had an acquired psychiatric disability, to include PTSD, and whether or not a disability had its onset during or was caused by active service.   The examinations and opinions are adequate, as the examination report shows that the examiners, considered the Veteran's relevant medical/military/occupational history, conducted psychological examinations with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30Fadd3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a mental condition.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the November 2008 rating decision, the Veteran submitted a statement describing his claimed PTSD stressors in March 2012.  Additionally associated with the Veteran's claims file is an April 2012 PTSD examination, and addendum opinion from May 2012.  The Veteran also underwent a VA psychiatric examination in June 2012.  VAMC treatment records showing that the Veteran received psychological care for PTSD are also associated with the record.  The Board deems the aforementioned, new and material evidence as it is not cumulative or redundant of the evidence previously of record, and it relates to previously unestablished elements of entitlement to service connection for PTSD.  Notably, the new evidence speaks to alleged stressors, and nexus.  Accordingly, the Board finds that the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi 381 F.3d 1163 (Fed. Cir. 2004).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  A claim for service connection for PTSD encompasses claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence and Analysis

The Veteran and his representative argue that the Veteran has an acquired psychiatric disability to include PTSD as a direct result of his military service. Specifically, the Veteran identified two stressors: (1) that he fell off of a ladder and (2) that he experienced power outages, which he thought necessitated his action to fight fires as required by his MOS.  The Veteran argues that these stressors singularly or jointly caused his an acquired psychiatric disability, to include PTSD. 

The Veteran's service treatment records are negative for any complaints or findings concerning a psychiatric disability.  In August 2005 the Veteran underwent a VA general medical examination.  No mental health disorder was noted or suspected.  Review of the Veteran by VAMC staff in November 2005 found that the Veteran did not suffer from mood changes, insomnia, sadness, irritability, depression, thoughts of death, flashbacks, nightmares, or loss of interest.  

In May 2008 the Veteran was seen at the VAMC with complaints of depression and anxiety.  The Veteran stated that his symptoms began a year prior due to significant interpersonal stressors.  The Veteran stated that he suffered from depression for most of his life, but that it worsened in the previous year.  The Veteran stated that his worsening revolved around failed relationships with his wife, and girlfriend.  The veteran admitted to having rare sporadic death thoughts with a suicidal component.  The Veteran stated that he had decreased sleep, decreased energy, decreased concentration, anhedonia, with significant pervasive pessimism.  The Veteran stated that his anxiety was accompanied by an upset stomach and diarrhea, with occasional headaches.  The Veteran stated that he had suffered panic attacks, triggered out of nowhere.  The Veteran denied any symptoms consistent with PTSD, and denied having nightmares, flashbacks, or significant trauma.  The Veteran denied hallucinations but affirmed having some paranoia.  

In review of the Veteran's psychiatric history, the Veteran stated that he suffered from depression for most of his life, and stated that his first depressive episode occurred in seventh grade, which consisted of suicidal thoughts.  The Veteran stated that he saw therapists when he was seventeen and again around the time he was breaking up with his wife.  VAMC staff found that the Veteran had symptoms consistent with depression or dysthymia, as well as symptoms consistent with anxiety disorder.  The Veteran was diagnosed with an Axis I finding of depression, and anxiety.  In June 2008 the Veteran exhibited similar symptoms as described in May 2008, and medical staff ruled out a diagnosis of schizophrenia.  In August 2009 the Veteran screened negative for PTSD.

A Mental Health Diagnostic Study Note was authored by Dr. P.P.H in February 2012.  VA staff determined that the Veteran fulfilled Criteria B, C, and D for PTSD.  A PTSD diagnosis was suggested.  The Veteran stated that he avoids stairs and ladders due to his fall in-service.  The relationship between PTSD and the fall in-service was explored.  The Veteran agreed to participate in PTSD education classes and continued individual therapy.

The Veteran underwent a PTSD examination in April 2012.  The examiner reviewed the claims file, the Veteran's past medical history, present medical history, pre-military history, military history, post military history, conducted a psychological exam, discussed the Veteran's stressors, PTSD symptoms and gave a diagnosis.  The examiner assumed the veracity of the Veteran's stressors, and determined that the stressors do not meet Criterion A (i.e. that the stressors were inadequate to support the diagnosis of PTSD). Thus, the examiner determined that the Veteran did not have exposure to a traumatic event, and therefore does not meet the full criterion for a diagnosis of PTSD.  The examination comments shows that the examiner specifically reviewed Dr. P.P.H's notes, and determined that there was no documentation in those notes indicating that the Veteran meets the specific criteria for a diagnosis of PTSD, notably Criteria A.  The VA examiner concluded that the Veteran did not have exposure to a traumatic event.  The determination as to whether or not a stressor is sufficient to cause PTSD is a medical determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997).     

The Veteran underwent a VA mental disorders examination in June 2012.  With regard to the Veteran's PTSD, the examiner stated that treating the Veteran's PTSD is "medically the right thing to do even [if] it does not meet the standards for Compensation and pension purposes for posttraumatic stress disorder."  This opinion was based on a review of the Veteran, medical history, military history, and specifically referenced the April 2012 Criteria A discussion.

VAMC records from June 2013 show that the Veteran had anxiety and hallucinations due to incidents from his service.  The Veteran stated that he in-service repeatedly experienced instances where the ship's ventilation system would shut off, the ship would come to a stop, and the Veteran would have to run to his station to prepare to fight a possible fire.  The Veteran stated that an actual fire never occurred.  

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran must fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. §§ 3.304(f)(1) - (5). The fact that the Veteran does not currently have a medical diagnosis for PTSD, renders an analysis under the aforementioned 38 C.F.R. §§ 3.304(f)(1)-(5) moot. 

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors are credible, and that VAMC staff have treated the Veteran for PTSD.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM-V.  38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of current disability of PTSD, the Board finds that service connection for PTSD is not warranted.  The April 2012 examiner's opinion regarding Criteria A, and that the Veteran does not have a sufficiently traumatic stressor is most persuasive.  

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-V.  While the record does show that the Veteran does have certain symptoms, notably his depression and anxiety, potentially due to his stated stressors, his current diagnosis does not reflect a current disability of PTSD. The record indicates that the Veteran screened negative for PTSD in August 2009.  The VAMC treatment subsequent to the April 2012 VA examination did not discuss Criteria A, and merely suggested a diagnosis of PTSD.  Dr. P.P.H. did not provide an adequate diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

The April 2012 opinion was well reasoned and provided ample rationale to the Veteran's current condition and is afforded great probative weight.  The examiner noted a complete review of the file, and specifically reviewed the notes by Dr. P.P.H.  While, the examiner did not specifically address the Veteran's fear of having to fight a fire, the examiner did consider similar circumstance of the Veteran needing to prepare to act as a firefighter.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Thus, the Board finds that mere psychological treatment and a diagnosis of PTSD without discussion of Criteria A from Dr. P.P.H. is insufficient to meet the current disability element, in light of the April 2012, and June 2012 opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  However, a chronic psychiatric psychological disability such as PTSD is not one in which a lay person is competent to diagnose.  The Veteran does not have the medical expertise to diagnose himself with PTSD, nor does he have the medical expertise to provide an opinion regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his lay assertions that he has PTSD which is due to service lacks any probative value.

Under these circumstances, for the Board to conclude that the Veteran currently has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for PTSD. 

As such, service connection for PTSD, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran, which are discussed in the remand section below.

  
ORDER

Service connection for PTSD is denied.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2014).

In a May 2012 VA addendum opinion the examiner determined that the Veteran's depression, and anxiety was less likely than not due to his active military service, and not related to the Veteran's fall causing injury to his head.  In support of the opinion, the examiner stated that the Veteran suffered from depression for all his life, as indicated by VAMC records from 2008.  The examiner also relied on the Veteran's statements that he suffered from interpersonal problems which worsened his anxiety and depression.  VAMC records additionally show that the Veteran saw a therapist when he was seventeen, prior to entering service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, the evidence of record does not show that the Veteran had a diagnosis of a psychological disability upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111.

The Board acknowledges that the May 2012 VA examiner essentially found that the Veteran's depression had pre-existed service and was not aggravated by service. However, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) which requires VA to give an adequate examination with a reasoned medical explanation for any conclusions reached.

On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for a psychiatric condition dated since August 2013.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the examiner who conducted the May 2012 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

 (a) Is it clear and unmistakable that the Veteran had a psychiatric disability prior to entering service?  Please state the diagnosis or diagnoses for any such psychiatric disability that is found to exist.

 (b) If the answer to "a" is yes, is it clear and unmistakable that the Veteran's pre-existing psychiatric disability WAS NOT aggravated (permanently worsened) during or as a result of service? 

(c) If there was aggravation (a permanent worsening) of the Veteran's pre-existing psychological disability during or as a result of service, is it clear and unmistakable that such aggravation was due to the natural progression of that disorder?

 (d) If is not clear and unmistakable that the Veteran had a psychological disorder prior to entering service, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed psychological disability began during service, or is related to any symptomatology noted during service? 

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable. 

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Thereafter, readjudicate the claim of service connection for an acquired psychiatric disability to exclude PTSD.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


